DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a second heater” in line 2.  This limitation renders the claim indefinite because there is no first heater.  
Claim 4 recites the limitation "the or each heater" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation “two or more sets of respective heaters and sensors as claimed in claim 11”.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-8 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,379,227 to Kovacs in view of US Patent Number 4,210,021 to Vykhodtsev.

Regarding claim 1, Kovacs discloses an apparatus for detecting either or both of water or ice crystal ingestion and ice accretion (column 1, lines 7-9 disclose “an apparatus for and a method of monitoring the build-up of ice on engine and plant parts”) on an aerofoil (blades 21 and 31), within a gas turbine engine having a principal rotational axis (engine 1), the apparatus comprising:
A first sensor (light receiver 6) for determining a first value at a first radial position (reference surface 3) within a first region of the aerofoil, relative to the principal rotational axis of the gas turbine engine (see Figure 4);
A second sensor (light receiver 7) for determining a second value at a second radial position (monitoring surface 2) within a second region of the aerofoil, relative to the principal rotational axis of the gas turbine engine (see Figure 4); and,
A comparator for comparing the first value with the second value (column 3, lines 26-31 disclose “These two light receivers 6 and 7, which may be embodied as photocells, feed their output signal to a fourth means 8, which determines the difference between the emitted signals of the light receivers 6 and 7 and generates an output signal 9 corresponding to this difference and serving as an indicating signal”),
Wherein the second radial position of the second sensor is radially offset form the first radial position of the first sensor (see Figure 4); and,
Either or both of the first sensor and the second sensor are positioned aft of a leading edge of the aerofoil (see Figure 4).  
Kovacs does not disclose the sensors being temperature sensors and comparing the temperature values.  However, this limitation is taught by Vykhodtsev.  Vykhodtsev discloses a method of detecting icing on objects in air flow, and column 5, lines 4-7 disclose “The air flow is then decelerated in the zone of precipitation of supercooled droplets of water, and the difference of temperatures of the two zones is measured.  This difference is indicative of the icing conditions”.  It would be obvious to a person having ordinary skill in the art to modify Kovacs using the teachings from Vykhodtsev as a substitution of known types of sensors for detecting icing conditions or to provide additional sensors to better detect icing conditions.

Regarding claims 2 (dependent on claim 1), 3 (dependent on claim 1), 4 (dependent on claim 1), Kovacs as modified by Vykhodtsev further teaches the apparatus comprises a first heater for applying heat to the first region of the aerofoil, a second heater for applying heat to the second region of the aerofoil (heating elements 27), wherein the or each heater is located on or at least partially within the aerofoil (Kovacs discloses the regions 2 and 3 being located on blade 31). 

Regarding claim 7 (dependent on claim 2) ¸ Kovacs and Vykhodtsev do not disclose two or more sets of respective heaters and sensors.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional sensors and heaters to measure temperature and provide deicing on other areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Kovacs and Vykhodtsev do not disclose the second or further set of respective heaters or sensors are axially offset form the first set of respective heaters and sensors.  However, Kovacs suggests that “which surfaces themselves may be surface areas of the corresponding machine or plant, respectively”.  It would thus be obvious to one having ordinary skill in the art at the time the invention was made to position the areas and corresponding sensors wherever desired in the machine or plant to measure temperature and provide deicing on those areas, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 8 (dependent on claim 1), Kovacs discloses a vane comprising the apparatus as claimed (vanes 21 and 31).


Claims 5-6 and 9 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,379,227 to Kovacs in view of US Patent Number 4,210,021 to Vykhodtsev, in further view of US Patent Application Number 2009/0242703 by Alexander.

Regarding claims 5 (dependent on claim 1) and 6 (dependent on claim 5), Kovacs and Vykhodtsev do not disclose the aerofoil being electrically conductive, the aerofoil configured so that upon application of a current, an electrical property of the aerofoil is monitored to determine a temperature, wherein the electrical property is resistance.  However, this limitation is taught by Alexander.  Alexander discloses a fairing with embedded heating architecture for ice protection, and paragraph 42 discloses “Temperature sensors, such as devices that determine temperature based on measured resistance, may be present in various plies of the composite fairing”.  It would be obvious to a person having ordinary skill in the art to modify Kovacs and Vykhodtsev using the teachings from Alexander to use known types of temperature sensors for ice monitoring and protection.

Regarding claim 9 (dependent on claim 1), Alexander further teaches a strut comprising the apparatus as claimed (fairing 20).  

Claims 11-13, 16-20 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,379,227 to Kovacs in view of US Patent Number 4,210,021 to Vykhodtsev, in further view of US Patent Number 9,133,773 to Gould.

Regarding claim 11, Kovacs discloses an apparatus for detecting either or both of water or ice crystal ingestion and ice accretion (column 1, lines 7-9 disclose “an apparatus for and a method of monitoring the build-up of ice on engine and plant parts”) on an aerofoil (blades 21 and 31), within a gas turbine engine having a principal rotational axis (engine 1), the apparatus comprising:
A first sensor (light receiver 6) and a second sensor (light receiver 7) positioned aft of a leading edge of the aerofoil, wherein a second radial position of the second sensor is radially offset form a first radial position of the first sensor (see Figure 4);
A controller (control apparatus 24) configured to determine a first value at the first radial position within a first region of the aerofoil, relative to the principal rotational axis of the gas turbine engine, with the first sensor, determine a second value at the second radial position within a second region of the aerofoil, relative to the principal rotational axis of the gas turbine engine, with the second sensor; and, compare the first value with the second value (column 3, lines 26-31 disclose “These two light receivers 6 and 7, which may be embodied as photocells, feed their output signal to a fourth means 8, which determines the difference between the emitted signals of the light receivers 6 and 7 and generates an output signal 9 corresponding to this difference and serving as an indicating signal”);
Wherein ice crystal ingestion or ice accretion is detected based on the comparison of the first value with the second value, during use (column 4, lines 62-65 disclose “If upon a build-up of ice the reflection from the monitoring surface 2 begins to differ distinctly from the reflection of the reference surface 3”).
Kovacs does not disclose the sensors being temperature sensors and comparing the temperature values.  However, this limitation is taught by Vykhodtsev.  Vykhodtsev discloses a method of detecting icing on objects in air flow, and column 5, lines 4-7 disclose “The air flow is then decelerated in the zone of precipitation of supercooled droplets of water, and the difference of temperatures of the two zones is measured.  This difference is indicative of the icing conditions”.  It would be obvious to a person having ordinary skill in the art to modify Kovacs using the teachings from Vykhodtsev as a substitution of known types of sensors for detecting icing conditions or to provide additional sensors to better detect icing conditions.
Kovacs does not explicitly disclose the controller reading computer readable instructions to execute the steps.  However, this limitation is taught by Gould.  Gould discloses a method and controller for detecting ice by detecting a difference between temperature sensors, and column 4, lines 28-30 disclose “The example processor 70 used within the controller 50 executes software code, particularly software code stored in the memory portion”.  It would be obvious to a person having ordinary skill to modify Kovacs using the teachings from Gould in order to be able to program the controller to the desired settings.  

Regarding claims 12 (dependent on claim 11) and 13 (dependent on claim 11), , Kovacs as modified by Vykhodtsev and Gould further teaches the apparatus comprises a first heater and comprising a step to apply heat to the first region of the aerofoil during use, a second heater and comprising a step to apply heat to the second region of the aerofoil during use (heating elements 27). 

Regarding claim 16 (dependent on claim 11)¸ Kovacs, Vykhodtsev, and Gould do not disclose two or more sets of respective heaters and sensors.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional sensors and heaters to measure temperature and provide deicing on other areas, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Kovacs, Vykhodtsev, and Gould do not disclose the second or further set of respective heaters or sensors are axially offset form the first set of respective heaters and sensors.  However, Kovacs suggests that “which surfaces themselves may be surface areas of the corresponding machine or plant, respectively”.  It would thus be obvious to one having ordinary skill in the art at the time the invention was made to position the areas and corresponding sensors wherever desired in the machine or plant to measure temperature and provide deicing on those areas, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Regarding claim 17 (dependent on claim 11), Kovacs, Vykhodtsev, and Gould do not disclose the controller is configured to read computer readable instructions to control either or both of the first and second heater to apply heat constantly during use of the aerofoil.  However, having disclosed the use of the controller to control the heaters, it would be obvious to a person having ordinary skill in the art to control the heaters to apply heat constantly if it is required to keep the sections aerofoil at the desired temperatures.  

Regarding claim 18 (dependent on claim 11), Kovacs as modified by Vykhodtsev and Gould further teaches the controller being configured to read computer readable instructions to control either or both of the first and second heater to apply heat to heat a region to an equilibrium temperature, and wherein the comparing step is performed only once said region has reached said equilibrium temperature.  Column 3, lines 3-5 disclose “A first means 4 functions to heat the reference surface 3 to a temperature above the freezing point of water, i.e. the ice point”.  This ensures that the reference surface 3 is free of ice before it is compared to the monitoring surface.  

Regarding claim 19 (dependent on claim 11)¸ Kovacs as modified by Vykhodtsev and Gould further teaches a memory (memory 72 in Gould), wherein the controller is configured to read the computer readable instructions to execute steps to:
Monitor the rate of temperature increase of the first region and the second region as the heat is applied to provide a respective measured heating profile (column 6, lines 56-57  of Vykhodtsev disclose “an icing rate signal is produced at the output of the bridge circuit”);
Kovacs, Vykhodtsev, and Gould do not disclose storing the measured heating profiles in the memory; and compare the measured heating profiles, in the comparing step, to reference temperature profiles.  However, Gould discloses the use of a memory 72 for storage, and Vykhodtsev suggests that “The ‘icing’ signal may be used to control the automatic de-icing means (not shown) of the object 2”.  It would be obvious to a person having ordinary skill in the art to store the icing rate signals in order to better control and automate the de-icing means.  

Regarding claim 20 (dependent on claim 11), Vykhodtsev further teaches the controller comprising a comparator for comparing the temperature determined by the first temperature sensor with the temperature determined by the second temperature sensor.  Column 5, lines 4-7 disclose “The air flow is then decelerated in the zone of precipitation of supercooled droplets of water, and the difference of temperatures of the two zones is measured.  This difference is indicative of the icing conditions”.

Claims 14-15 are rejected under 35 USC 103 as being unpatentable over US Patent Number 4,379,227 to Kovacs in view of US Patent Number 4,210,021 to Vykhodtsev and US Patent Number 9,133,773 to Gould, in further view of US Patent Application Number 2009/0242703 by Alexander.

Regarding claim 14 (dependent on claim 11) and 15 (dependent on claim 14), Kovacs, Vykhodtsev, and Gould do not disclose the aerofoil being electrically conductive, the aerofoil configured so that upon application of a current, an electrical property of the aerofoil is monitored to determine a temperature, wherein the electrical property is resistance.  However, this limitation is taught by Alexander.  Alexander discloses a fairing with embedded heating architecture for ice protection, and paragraph 42 discloses “Temperature sensors, such as devices that determine temperature based on measured resistance, may be present in various plies of the composite fairing”.  It would be obvious to a person having ordinary skill in the art to modify Kovacs, Vykhodtsev, and Gould using the teachings from Alexander to use known types of temperature sensors for ice monitoring and protection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642